Citation Nr: 0633133	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
otitis media and a mastoid disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  

In November 2002, the veteran filed to reopen a claim which 
the RO characterized as it appears on the title page above.  
After the veteran filed his substantive appeal in this 
matter, the RO conceded the veteran also had filed to reopen 
two other claims as well.  Those issues are not before the 
Board in this appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim on appeal.  The Board must 
consider the record of evidence in light of the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA) 
and its implementing regulations as well as other legal 
precedent.  The Board finds that all the notifications needed 
to fairly adjudicate the petition to reopen the claim for 
service connection for bilateral otitis media and a mastoid 
disorder on appeal have not been accomplished.

The regulations implementing the VCAA include a revision of 
the provisions of 38 C.F.R. § 3.156 (2005), which is 
applicable to claims filed on and after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As the petition 
to reopen this claim for service connection on appeal was 
filed in November 2002, the RO should have consistently cited 
to and applied the current version of 38 C.F.R. § 3.156(a) 
that is applicable to claims filed after August 29, 2001.  
This version provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

However, in the "duty-to-assist" correspondence the RO sent 
the veteran in December 2002, a former version of the 
material evidence standard was provided rather than the 
current and correct version.  A month later, in January 2003, 
the RO issued the rating decision under appeal along with a 
cover letter that does not use the correct definition of the 
material evidence standard the veteran needed to meet to 
reopen his claim.  Hence, the veteran was furnished improper 
and misleading notice of the criteria that governs his claim.  

A review of the claims file indicates the RO never informed 
the veteran that the incorrect standard was cited, and 
perhaps used, when the rating decision under appeal was 
issued.  The correct version of § 3.156(a) subsequently was 
found in the reprinted regulations affixed to the February 
2004 statement of the case (SOC), but the nature and 
relevance of this redefined standard was not highlighted for 
the benefit of the veteran and his representative.

In finding that new and material evidence had not been 
received to reopen the claim, the February 2004 SOC correctly 
cited to, and apparently applied, the current version of 38 
C.F.R. § 3.156(a).  However, the December 2004 supplemental 
statement of the case (SSOC) is silent on the matter.  The 
veteran's service representative cited to the correct 
standard in an August 2004 brief, but cited to the former 
standard in its latest Written Brief Presentation of 
September 2006.  

To avoid any prejudice to the veteran, the Board finds that 
the RO should clearly consider the claim pursuant to, and 
give him notice of, the correct version of 38 C.F.R. § 3.156, 
in the first instance.  Specific to requests to reopen, the 
veteran must be notified of both the reopening criteria (the 
new and material evidence standard) and the criteria for 
establishing the underlying claim for service connection.  
This is especially true in light of recent judicial decision.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006) (failing to 
provide veteran with notice of what constitutes material 
evidence will almost always be prejudicial).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
also issued a decision in the consolidated appeal of Dingess 
and Hartman v. Nicholson, which held that the VCAA requires 
the VA to provide the claimant with notice of missing 
information and evidence that will assist in substantiating 
all the elements of his claim.  Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran and his 
representative to ensure compliance with 
all notice and assistance requirements set 
forth in the VCAA, its implementing 
regulations, and the Court's recent 
decisions in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
specifically the correct, current version 
of 38 C.F.R. § 3.156(a) applicable to 
claims filed after August 29, 2001.

2.  Then the RO should readjudicate the 
veteran's claim whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service connection 
for bilateral otitis media and a mastoid 
disorder.  This should include 
consideration of evidence recently added 
to the record.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
December 2004 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to afford due process; 
it is not the Board's intent to imply whether the benefit 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




